Abatement Order filed April 12, 2012.




                                              In The


                        Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-12-00155-CV
                                        ____________

 ROBERT FIELDS AND JOHN FIELDS, CO-INDEPENDENT EXECUTORS OF THE
             ESTATE OF JAMES R. FIELDS, DECEASED, Appellant

                                                V.

                        MARY ELIZABETH LEE FIELDS, Appellee


                           On Appeal from the 190th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2011-52159




                                  ABATEMENT ORDER

       We have determined that this case is appropriate for referral to mediation, an alternative
dispute resolution process. See Tex. Civ. Prac. & Rem. Code '' 154.021—.073. Mediation is a
forum in which an impartial person, the mediator, facilitates communication between parties to
promote reconciliation or settlement. Id. ' 154.023(a). Any communication relating to the
subject matter of the appeal made by a participant in the mediation proceeding is confidential.
See Tex. Civ. Prac. & Rem. Code ' 154.053. After mediation, the parties shall advise the court
whether the case settled, or whether any further negotiation efforts are planned.
        The court ORDERS the appeal ABATED for a period of sixty days and refers the
underlying dispute to mediation. Any party may file a written objection to this order with the
clerk of this court within 10 days of the date of this order. See Tex. Civ. Prac. & Rem. Code '
154.022. If this court finds that there is a reasonable basis for the objection, the objection shall
be sustained and the appeal reinstated on this court’s active docket. See id.

        The court ORDERS that the mediation be held within 60 days of the date of this order.
The court ORDERS that all parties or their representatives with full settlement authority shall
attend the mediation process, with their counsel of record. The court FURTHER ORDERS that
within 48 hours of completion of the mediation, the parties shall advise the court in writing
whether the case settled.

        If mediation fully resolves the issues in the case, the court ORDERS the parties to file a
motion to dismiss the appeal, other dispositive motion, or a motion for additional time to file the
dispositive motion, within 10 days of the conclusion of the mediation.

        The court ORDERS the appellate timetable in this case suspended for 60 days from the
date of this order.

        The appeal is ABATED, treated as a closed case, and removed from this court=s active
docket for a period of sixty days. The appeal will be reinstated on this court=s active docket after
sixty days. Any party may file a motion stating grounds for reinstating the appeal before the end
of the sixty-day period. Any party may also file a motion to dismiss the appeal or other
dispositive motion at any time. Any party may file a motion to extend the abatement period for
completion of mediation or to finalize a settlement.



                                          PER CURIAM




                                                 2